Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Status of Claims
Claims 1-5, 7-15 and 17-18 are pending.
Claims 1-5, 7-15 and 17-18 have been examined.
Claims 6, 16 have been cancelled in the amendment filed 6/24/2021.
Claims 1,3-5, 11, 13-15 have been amended in the amendment filed 6/24/2021.
The objection to claims 1, 3-5 and 13-14 is withdrawn due to Applicant’s amendment filed 6/24/2021.
The rejection of claims 11-18 under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al.  EP0688803A1 is withdrawn due to Applicant’s amendments filed 6/24/2021.
The rejection of claims 1-10   under 35 U.S.C. 103 as being unpatentable over Lutz et al.  EP0688803A1  in view of Alberty et al. US PG PUB 2010/0282470 is withdrawn due to Applicant’s amendments filed 6/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for “the oil and gas treatment”. The preamble language in each of these claims should match the preamble language of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alberty et al. US PG PUB 2010/0282470 (hereinafter “Alberty”) in view of Lutz et al.  EP0688803A1 (hereinafter “Lutz”)  
 
Claim 1:
Alberty teaches:
A method of treating a formation comprising: [0042] method of treating a formation;
(a) preparing a composition by mixing an epoxy-based resin, [0033] teaches settable carrier fluids that contain epoxy; 
blocked isocyanate, [0035] teaches blocked isocyanate; 
and a polyamine; [0052] teaches polyamines; [0033] teaches polyureas, which are polyamines;
(b) introducing the composition into a wellbore; abstract teaches placing in a wellbore; 
(c) reacting the composition to produce a solid product, abstract teaches reacting; flexibilised epoxy systems mean a solid and not liquid; [0032] teaches reaction to form a solid; [0033] teaches reacting; 
wherein the solid product reduces or prevents ingress of formation water into the oil and gas well, [0021] teaches sealing and blocking, methods [0041] and compositions for sealing the mouths of fractures (see abstract) by forming plugs (FIG 1A, 108) to stop the formation from leaking, see [0022].
Alberty teaches the method of Applicant but is not specific as to exactly what chemical should be used downhole. Alberty does suggested blocked isocyanates. Alberty teaches “ANY (emphasis added) particular type of resin” ...”may be used” and that “one of ordinary skill in the art would appreciate that there is a multitude of resin chemistry that may be used”, see [0032].
Alberty teaches the importance and need for good adhesion, see [0042] and [0061].
Alberty does not teach: 
an alkylphenol-blocked isocyanate
Lutz teaches:
an epoxy-based resin, see title and abstract, teaches epoxy;
an alkylphenol-blocked isocyanate, abstract teaches substituted phenol blocking agents for isocyanates; [0019] teaches alkyl substituted phenols; 
and a polyamine; [0026] teaches polyamines Lutz teaches excellent flexibility and adhesion.
Lutz teaches “suitable for the production of coatings, adhesives, sealants or molded parts in all fields of application where good adhesion, chemical resistance and high impact and 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the composition of Lutz in the method of Alberty with a reasonable expectation of success because the composition of Lutz is directed to sealing compositions having superior adhesion and teaches superior advantages in any sealing environment and Alberty teaches methods for sealing wellbores with a nearly identical composition and the importance of good adhesion but teaches that his method is not limited to the disclosed compositions but that any sealing composition known in the art is suitable. 

	Claim 2: 
Alberty does not teach
wherein the epoxy- based resin is selected from the group consisting of bisphenol A epoxy resins, bisphenol F epoxy resins, novolac epoxy resins, glycidylamine-based epoxy resins, alicyclic epoxy resins, linear aliphatic epoxy resins, cycloaliphatic epoxy resins, tetrabromobisphenol A epoxy resins, and combinations thereof.  
Lutz teaches:
[0002] teaches bisphenol A.

Claim 3:
Alberty does not teach
wherein the isocyanate is selected from the group consisting of 1,4-tetramethylene diisocyanate, 1,6-hexamethylene diisocyanate, 2,2,4-trimethyl-1,6-hexamethylene diisocyanate, 1,12-dodecamethylene diisocyanate, cyclohexane-1,3- diisocyanate, cyclohexane-1,4-diisocyanate, 1-isocyanato-2- isocyanatomethyl cyclopentane, 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane (isophorone diisocyanate or IPDI), bis(4-isocyanatocyclohexyl)methane, 1,3- bis(isocyanatomethyl)-cyclohexane, 1,4-bis(isocyanatomethyl)-cyclohexane, bis-(4-isocyanato- 3-methyl-cyclohexyl)-methane, a,a,a',a'-tetramethyl-1,3- xylylene diisocyanate, a, a, a',a'- tetramethyl-1,4-xylylene diisocyanate, 1-isocyanato-1-methyl-4(3)-isocyanatomethyl cyclohexane, 2,4-hexahydrotolulene diisocyanate, 2,6-hexahydrotoluene diisocyanate, 1,3- phenylene diisocyanate, 1,4-phenylene diisocyanate, 2,4-toluene diisocyanate (2,4-TDI), 2,6- toluene diisocyanate (2,6-TDI), 2,4-diphenylmethane diisocyanate (2,4-MDI), 4,4'- 2017P30284WOUS- 3 -diphenylmethane diisocyanate (4,4'-MDI), 1,5-diisocyanate naphthylene, 4,4',4"- triphenylmethane diisocyanate, pentamethylene diisocyanate (PDI, bio-based), and combinations thereof, 
Lutz teaches [0014] teaches diisocyanatotoluenes ,see [0014].

Claim 4 :
Alberty does not teach
wherein the alkylphenol is selected from the group consisting of methylphenols (cresols), ethylphenols (xylenols), propylphenols, butylphenols, amylphenols, heptylphenols, octylphenols, nonylphenols, dodecylphenols, long chain alkylphenols (LCAPs), and combinations thereof, Lutz teaches: see [0019] teaches long chain i.e. C18 alkyl phenols.

Claim 5:
Alberty does not teach
wherein the polyamine is selected from the group consisting of 1,6-diaminohexane, 1-amino-3-aminomethyl-3,5,5- trimethyl-cyclohexane (isophorone diamine or IPDA), 2,4,6-triamino-pyrimidine, 2,4-bis(4'- aminobenzyl)-aniline, 3,3'-diamino-benzidine, bi s-(4-amino-3 -methyl -cycl ohexyl)-methane, bis- (4-aminocyclohexyl)methane, diethylene triamine, ethylene diamine, guanidine, hydrazine hydrate, iminobispropylamine, melamine, N-(2-aminoethyl)- 1,3-propane diamine, N-(2- aminoethyl)-N'-(2-piper-azinoethyl)-ethylene diamine, N-(2-piperazinoethyl)-ethylene diamine, N,N,N-tris-(2-aminoethyl)amine, N,N,N'-tris-(2-amino-ethyl)-ethylene diamine, N,N-bis-(2- amino-ethyl)-N-(2-piperazinoethyl)-amine, N,N'-bis-(2-aminoethyl)-piperazine, N,N-bis(2- piperazinoethyl)-amine, N,N'-bis-(3-aminopropyl)-ethylene diamine, N,N-bis-(6-aminohexyl)- amine, N-[N-(2-aminoethyl)-2-aminoethyl]-N'-(2-aminoethyl)-piperazine, pentaethylene hexamine, polyethylene amines, polyoxypropylene amines, tetraethylene pentamine, tetrapropylenepentamine, triethylene tetramine, tripropylenetetramine, and combinations thereof.
Lutz teaches:see [0026] teaches diaminohexane.

 Claim 7:
Alberty as modified by Lutz do not teach
wherein the epoxy- based resin is water-dispersible.  However, because the claimed composition is identical, the properties must also be attendant.

Claim 8:
Alberty does not teach; 
wherein the epoxy- based resin includes an emulsifier.  Lutz teaches at [0026] teaches emulsifiers in the epoxy resin “Suitable epoxy resins contain on average more than one epoxy group per molecule and can [include] glycidyl ethers of polyhydric alcohols such as. B. butanediol, hexanediol, glycerol, hydrogenated diphenylolpropane or polyhydric phenols such as. B. resorcinol, diphenylolpropane or phenol-aldehyde condensates.” These meet the definition Applicant has provided for emulsifiers, see Applicant’s specification  [0047]

Claim 9:
Alberty teaches:
wherein the solid product comprises a well plug.  
Alberty teaches methods [0041] and compositions for sealing the mouths of fractures (see abstract) by forming plugs (FIG 1A, 108) to stop the formation from leaking, see [0022]. Alberty teaches plug materials comprising epoxy, polyamine and blocked isocyanate materials, see [0033].

Alberty teaches:
wherein the treatment is selected from the group consisting of plug and abandonment, reduction or prevention of water flooding, sand consolidation, bottom water and edge water control, drilling fluid loss control, drilling wellbore strengthening, horizontal drilling, high angle drilling wellbore treatment in bend areas of 600 or greater inclination, stacked pay zone plugging through straddle packer application, small fault sealing prior to acidizing or fracturing, injection well treatment for shut- off of weak or fractured layers, leaking annulus repair; deep well channel repair, and coating of corroded or otherwise damaged tubulars. Alberty teaches drilling, [0044]. 
Claim 11:
Alberty teaches:
An oil and gas well plug:   Alberty teaches methods [0041] and compositions for sealing the mouths of fractures (see abstract) by forming plugs (FIG 1A, 108) to stop the formation from leaking, see [0022]. Alberty teaches plug materials comprising epoxy, polyamine and blocked isocyanate materials, see [0033]; 
an epoxy-based resin, [0033] teaches settable carrier fluids that contain epoxy; 
blocked isocyanate, [0035] teaches blocked isocyanate; 
and a polyamine; [0052] teaches polyamines; [0033] teaches polyureas, which are polyamines;
wherein the plug is located inside an oil or gas well,  plugs are taught at the mouths of fractures (see abstract) by forming plugs (FIG 1A, 108) to stop the formation from leaking, see [0022].
Alberty teaches Applicant’s plug but is not specific as to exactly what chemical should be used downhole. Alberty does suggested blocked isocyanates. Alberty teaches “ANY (emphasis added) particular type of resin” ...”may be used” and that “one of ordinary skill in the art would appreciate that there is a multitude of resin chemistry that may be used”, see [0032].
Alberty teaches the importance and need for good adhesion in his plugs, see [0042] and [0061].
Alberty does not teach: 
an alkylphenol-blocked isocyanate
Lutz teaches:
an epoxy-based resin, see title and abstract, teaches epoxy;
an alkylphenol-blocked isocyanate, abstract teaches substituted phenol blocking agents for isocyanates; [0019] teaches alkyl substituted phenols; 
and a polyamine; [0026] teaches polyaminesLutz teaches excellent flexibility and adhesion,
Lutz teaches “suitable for the production of coatings, adhesives, sealants or molded parts in all fields of application where good adhesion, chemical resistance and high impact and shock resistance are combined with improved flexibility and elasticity”, which is a strong 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the composition of Lutz in the method of Alberty with a reasonable expectation of success because the composition of Lutz is directed to sealing compositions having superior adhesion and teaches superior advantages in any sealing environment and Alberty teaches methods for sealing wellbores with plugs with a nearly identical composition and the importance of good adhesion but teaches that his method is not limited to the disclosed compositions but that any sealing composition known in the art is suitable. 

Claim 12: 
Alberty does not teach
wherein the epoxy- based resin is selected from the group consisting of bisphenol A epoxy resins, bisphenol F epoxy resins, novolac epoxy resins, glycidylamine-based epoxy resins, alicyclic epoxy resins, linear aliphatic epoxy resins, cycloaliphatic epoxy resins, tetrabromobisphenol A epoxy resins, and combinations thereof.  
Lutz teaches:
[0002] teaches bisphenol A.

Claim 13:

wherein the isocyanate is selected from the group consisting of 1,4-tetramethylene diisocyanate, 1,6-hexamethylene diisocyanate, 2,2,4-trimethyl-1,6-hexamethylene diisocyanate, 1,12-dodecamethylene diisocyanate, cyclohexane-1,3- diisocyanate, cyclohexane-1,4-diisocyanate, 1-isocyanato-2- isocyanatomethyl cyclopentane, 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane (isophorone diisocyanate or IPDI), bis(4-isocyanatocyclohexyl)methane, 1,3- bis(isocyanatomethyl)-cyclohexane, 1,4-bis(isocyanatomethyl)-cyclohexane, bis-(4-isocyanato- 3-methyl-cyclohexyl)-methane, a,a,a',a'-tetramethyl-1,3- xylylene diisocyanate, a, a, a',a'- tetramethyl-1,4-xylylene diisocyanate, 1-isocyanato-1-methyl-4(3)-isocyanatomethyl cyclohexane, 2,4-hexahydrotolulene diisocyanate, 2,6-hexahydrotoluene diisocyanate, 1,3- phenylene diisocyanate, 1,4-phenylene diisocyanate, 2,4-toluene diisocyanate (2,4-TDI), 2,6- toluene diisocyanate (2,6-TDI), 2,4-diphenylmethane diisocyanate (2,4-MDI), 4,4'- 2017P30284WOUS- 3 -diphenylmethane diisocyanate (4,4'-MDI), 1,5-diisocyanate naphthylene, 4,4',4"- triphenylmethane diisocyanate, pentamethylene diisocyanate (PDI, bio-based), and combinations thereof, 
Lutz teaches [0014] teaches diisocyanatotoluenes ,see [0014].

Claim 14 :
Alberty does not teach
wherein the alkylphenol is selected from the group consisting of methylphenols (cresols), ethylphenols (xylenols), propylphenols, butylphenols, amylphenols, heptylphenols, octylphenols, nonylphenols, dodecylphenols, long chain alkylphenols (LCAPs), and combinations thereof, Lutz teaches: see [0019] teaches long chain i.e. C18 alkyl phenols.

Claim 15:
Alberty does not teach
wherein the polyamine is selected from the group consisting of 1,6-diaminohexane, 1-amino-3-aminomethyl-3,5,5- trimethyl-cyclohexane (isophorone diamine or IPDA), 2,4,6-triamino-pyrimidine, 2,4-bis(4'- aminobenzyl)-aniline, 3,3'-diamino-benzidine, bi s-(4-amino-3 -methyl -cycl ohexyl)-methane, bis- (4-aminocyclohexyl)methane, diethylene triamine, ethylene diamine, guanidine, hydrazine hydrate, iminobispropylamine, melamine, N-(2-aminoethyl)- 1,3-propane diamine, N-(2- aminoethyl)-N'-(2-piper-azinoethyl)-ethylene diamine, N-(2-piperazinoethyl)-ethylene diamine, N,N,N-tris-(2-aminoethyl)amine, N,N,N'-tris-(2-amino-ethyl)-ethylene diamine, N,N-bis-(2- amino-ethyl)-N-(2-piperazinoethyl)-amine, N,N'-bis-(2-aminoethyl)-piperazine, N,N-bis(2- piperazinoethyl)-amine, N,N'-bis-(3-aminopropyl)-ethylene diamine, N,N-bis-(6-aminohexyl)- amine, N-[N-(2-aminoethyl)-2-aminoethyl]-N'-(2-aminoethyl)-piperazine, pentaethylene hexamine, polyethylene amines, polyoxypropylene amines, tetraethylene pentamine, tetrapropylenepentamine, triethylene tetramine, tripropylenetetramine, and combinations thereof.
Lutz teaches:see [0026] teaches diaminohexane.

Claim 17:
Alberty as modified by Lutz do not teach
wherein the epoxy- based resin is water-dispersible.  However, because the claimed composition is identical, the properties must also be attendant.

Claim 18:
Alberty does not teach; 
wherein the epoxy- based resin includes an emulsifier.  Lutz teaches at [0026] teaches emulsifiers in the epoxy resin “Suitable epoxy resins contain on average more than one epoxy group per molecule and can [include] glycidyl ethers of polyhydric alcohols such as. B. butanediol, hexanediol, glycerol, hydrogenated diphenylolpropane or polyhydric phenols such as. B. resorcinol, diphenylolpropane or phenol-aldehyde condensates.” These meet the definition Applicant has provided for emulsifiers, see Applicant’s specification  [0047]



Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
Applicant argues “claim 11 [has been amended] to include the limitation that the plug is located inside of an oil or gas well. This limitation is not present in Lutz, and therefore Lutz does 
Applicant “traverses this basis for rejection” concerning claims 1-10 rejected over Lutz in view of Alberty.  Applicant argues that the combination of references is not proper as they are non-analagous art. However the problem being solved is the same. Accordingly the art may be named analagous. 
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art is reasonably pertinent to the particular problem with which the applicant was concerned
Applicant argues there is no motivation to combine Lutz and Alberty because “Lutz does not describe any benefit to2017P30284WOUS - 7 - using its material as a bridging material in a wellbore. Thus, there is no reason given in Lutz, to use a different bridging material than the ones already disclosed by Alberty”.  In response: there is no claim recitation of a bridging material in a wellbore. There is a claim limitation of using the composition of Lutz as a sealing composition in industrial or ANY setting that will benefit from sealing compositions that have the benefits taught by Lutz.
Applicant argues the motivation provided by the Examiner, i.e.e the belefits of flexibility and adhesion are not reasons because allegedly “the benefits of flexibility and adhesion are common to using blocked isocyanates in polyurethane compositions, and are not unique to 
The rejection has been changed to reflect the changes to Applicant’s claims. 
The Declaration under 37 CFR 1.132 by Michael Jeffries submitted 6/24/2021 has been reviewed. The argument that because both Lutz and others teach that both alkylphenol blocked isocyanates and other blocked isocyanates possess good flexibility and adhesion there is not sufficient motivation to combine modify Lutz with the teaching of Alberty. 
Applicant’s claims amendments have sufficiently overcome the prior rejection as to make Applicants arguments on this point and the opinion of Declarant Michael Jeffries moot because a new grounds of rejection has been set forth with a different motivation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE A 2152606 teaches alkylphenol blocked isocyanates as sealants and coatings for industrial uses where high elasticity and strong adhesion to metals and concrete are useful. Date is 1971 to the common assignee of this Application and the prior art Lutz.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Examiner, Art Unit 3674